Case 1:19-cv-00229-CCB Document 1-2 Filed 01/24/19 Page 1 of 20

: RECEIVE a
Anthony J.Mareano © WIRGUTT EGU FOR @
8162 Washington Blvd., Unity! HORE ti
a #
Jessup,MD 20794 = 49 DEC 21 AH 8:39
Plaintiff, . CHVIL BEVISION 3° >
y. te Lite a 4
Baltimore City Board of School Commissioners  *
200 E. North Ave., Room 406
Baltimore, MD 21202
¥
Serve on:
Christian Gant, Board Executive Officer *
200 E. North Ave., Room 406
Baltimore, MD 21202 *
* * * + att * * *
COMPLAINT

IN THE
CIRCUIT COURT FOR

BALTIMORE CITY

COMES NOW, Anthony Marcano, by and through his attorneys, Paul V. Bennett, Esq.,

Jeffrey J. Sadri, Esq., and the law office of Bennett & Ellison, P.C., and hereby sues the

Baltimore City Board of School Commissioners (hereinafter referred to as “Baltimore City

Board” , and states as follows:

JURISDICTION AND VENUE

1, This Court may exercise personal jurisdiction over Defendant Baltimore City Board

pursuant to the Maryland Code, Courts and Judicial Proceedings Article, § 6-102

(2018), as the Defendant maintains their principal place of business im Maryland and

may be served with process in Maryland.

2. This Court constitutes the proper venue pursuant to the Maryland Code, Courts and

Judicial Proceedings Article, § 6-201 (2018) and State Government Article, § 20-

1013 (2018), as the Defendant carries on regular business in Baltimore City,
Case 1:19-cv-00229-CCB Document 1-2 Filed 01/24/19 Page 2 of 20

Maryland and all actions giving rise to the instant lawsuit occurred in Baltimore City,
Maryland.

That at all times relevant hereto, Defendant Baltimore City Board employed fifteen
(15) or more persons, and is an “employer” within the meaning of the Mp. CODE
ANN., STATE Gov’T § 20-601 (2018) (“Maryland Code”) and the Americans with
Disabilities Act, as amended, 42 U.S.C. § 12101, ef seg. (2018) (“ADA”).
Defendant Baltimore City Board is a body politic and corporate entity formed in
Baltimore City, Maryland, which provides public education to Baltimore City,
Maryland, and consequently may be sued as a party defendant.

Educational matters which affect Baltimore City, Maryland, are under the control of
Defendant Baltimore City Board.

That all the actions complained of herein took place at schools which are part of the
Baltimore City Public School system (hereinafter “BCPS”). Defendant Baltimore
City Board operates and manages Baltimore City Public Schools.

In accordance with the Maryland Code and ADA, Plaintiff initiated contact with the
U.S. Equal Employment Opportunity Commission (“EEOC”) on or about June 1,
2018.

On or about June 7, 2018, Plaintiff timely filed a Charge of Discrimination with the
EEOC against BCPS.

Plaintiff complied with Mb. CoDE ANN., CTs. & Jup. Proc. § 5-301, ef seg. (2018)
(“Local Government Tort Claims Act”). Within one (1) year after the injury (late-

August of 2017 failure-to-accommodate, infra), BCPS had actual notice of Plaintiff's

injury. See id. at 5-304{e).
10.

11.

12.

13.

14.

15.

16.

17.

Case 1:19-cv-00229-CCB Document 1-2 Filed 01/24/19 Page 3 of 20

On September 24, 2018, Plaintiff received a Notice of Right to Sue from the EEOC.
Therefore, Plaintiff properly exhausted his administrative remedies before timely
filing suit.

FACTS COMMON TO ALL COUNTS
Plaintiff was hired by BCPS on or about August 28, 2002 as an Individualized
Education Program (“IEP”) Instructional Associate. In or about 2012, Plaintiff
became a Counselor with BCPS.
Plaintiff's job duties as a Counselor included, without limitation, advising students on
college and career options, and consulting with staff about students’ issues.
Plaintiff suffers from polyarthropathy and rheumatoid arthritis. Plaintiff thereby has a
permanent physical impairment which substantially affects his ability to engage in
major life functions, such as walking, lifting, and performing manual tasks. Plaintiff
thereby has a disability within the meaning of the Maryland Code and ADA.
At all times relevant herein, Defendant was aware of Plaintiff's disability.
Plaintiff is able to perform the essential functions of his position as Counselor with or
without reasonable accommodations. Plaintiff is thereby a “qualified individual” with
a disability under the Maryland Code and ADA.
As of September of 2018, Plaintiff's salary was approximately ninety thousand
seventy-two dollars ($90,072.00).
In approximately 2011, Plaintiff was assigned to Curtis Bay Elementary School (part
of BCPS) as a Counselor. Lynnea Cornish, Principal of Curtis Bay Elementary

School, served as Plaintiffs immediate supervisor.
18.

19.

20.

21,

22.

23.

Case 1:19-cv-00229-CCB Document 1-2 Filed 01/24/19 Page 4 of 20

From approximately August of 2012 to August of 2014, Ms. Cornish and William
Nolen, Assistant Principal of Curtis Bay Elementary School, did not erant Plaintiff's
request for reasonable accommodations for his disability — that he be allowed to take
his lunch break at the end of the day so that he may subsequently attend medical
appointments.

In or about April of 2014, Plaintiff suffered from a stroke which impaired his motor
skills. Plaintiff still suffers from said impairment.

On or about August 20, 2014, Plaintiff made the Defendant aware of his stroke and
the limitations it caused,

On or about August 20, 2014, Plaintiff filed a complaint of discrimination with the
Defendant due to the ongoing refusal to provide him with a reasonable
accommodation at work.

Coincidentally, also on or about August 20, 2014, Plaintiff submitted another request
for reasonable accommodations to the Defendant. Plaintiff requested assignment to a
school with a dismissal time of 2:30 p.m. or earlier so that he could subsequently
attend medical appointments, that he be assigned to a school which was near his
medical providers, and that he be permitted to exercise his lunch break at the end of
the schoo! day so that he could thereafter receive medical treatment. Plaintiff thereby
requested job restructuring and/or a modified work schedule as his reasonable
accommodation(s).

Plaintiff explained to Defendant at that time that a full-time assignment to Curtis Bay

Elementary School accommodated his disability because the School had a dismissal
Case 1:19-cv-00229-CCB Document 1-2 Filed 01/24/19 Page 5 of 20

24,

25.

206.

27.

28.

29.

30.

time of approximately 2:25 p.m. and was in close proximity to his medical providers.
Therefore, Plaintiff asked to remain at Curtis Bay Elementary School.

On or about October 14, 2014, Plaintiff submitted additional medical documentation
which supported his request for accommodations. | |

On or about November 17, 2014, Defendant pennitted Plaintiff to stay at Curtis Bay
Elementary School and allowed him to take his lunch break at the end of the school
day (at 1:50 p.m.) so that he could subsequently attend doctor’s appoiniments,

thereby granting Plaintiff's request for reasonable accommodations.

From approximately November 17, 2014 to July of 2017, Defendant accommodated

Plaintiff.

In late August of 2017, without explanation, Defendant transferred Plaintiff to City
Neighbors High School (part of BCPS).

Cheyanne Zahrt, Principal of City Neighbors High School, became Plaintiff's
immediate supervisor.

Plaintiff advised Defendant that the involuntary reassignment to City Neighbors High
School ignored the accommodations he was previously given for his disability.
Defendant asserted that Plaintiff would not be able to perform his job duties with
accommodations.

City Neighbors High School was far away from Plaintiff's medical providers (at least
forty-five (45) minutes farther away than when Plaintiff was assigned to Curtis Bay

Elementary School) and had a dismissal time of 4:00 p.m. Defendant thereby failed to

accommodate Plaintiff's disability.
31.

32,

33.

34.

35,

36.

37.

Case 1:19-cv-00229-CCB Document 1-2 Filed 01/24/19 Page 6 of 20

Because of Plaintiff's involuntary transfer to City Neighbors High School, Plaintiff
often missed doctor’s appointments and/or could not be scheduled for appointments,
thereby worsening Plaintiff's medical condition.

Because of Plaintiff's worsened medical condition, he exercised sick leave from
January to hine of 2018.

In August of 2018, Defendant told Plaintiff that he would remain at City Neighbors
High School.

Plaintiff reiterated that said assignment contravened his accommodations which had
previously been granted.

Since September of 2018, Defendant has not assigned Plaintiff to any school
affiliated with BCPS. As such, since September of 2018, Plaintiff has not received
any compensation from Defendant.

Defendant Baltimore City Board, through their agents and/or employees, thereby
condoned, ratified, authorized, and/or engaged in discriminatory and retaliatory acts
as described in this Complaint.

Atal times relevant herein, Plaintiff met and/or exceeded Defendant’s legitimate job

expectations.

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]
Case 1:19-cv-00229-CCB Document 1-2 Filed 01/24/19 Page 7 of 20

38.

39.

40.

41,

42,

43,

COUNT I
DISABILITY DISCRIMINATION

(Failure to Accommodate)

Americans with Disabilities Act of 1990
42 U.S.C. § 12101, et seq.

Plaintiff hereby restates and incorporates paragraphs 1 through 37 of ths Complaint
as though fully set forth herein.

Title I of the ADA, 42 U.S.C. §§ 12111-12117 imposes an obligation on employers to
make reasonable accommodations to the known physical or mental limitations of an
otherwise qualified individual with a disability, unless doing so would impose an
undue hardship on the employer.

Defendant Baltimore City Board is a “covered entity” and “employer” under Title I of
the ADA.

At all times mentioned herein, Plaintiff has suffered from polyarthropathy and
rheumatoid arthritis, and he can perform the essential functions of the Counselor job
position with or without reasonable accomimodations. As such, Plaintiff is a
“qualified individual” with a disability under the ADA.

At all times relevant herein, Defendant was aware of Plaintiffs disability.

On or about August 20, 2014, Plaintiff submitted a request for reasonable
accommodations to the Defendant. Plaintiff requested assi enment to a school with a
dismissal time of 2:30 p.m. or earlier so that he could subsequently attend medical
appointments, that he be assigned to a school which was near his medical providers,
and that he be permitted to exercise his lunch break at the end of the school day so
that he could thereafter receive medical treatment. Plaintiff thereby requested job

restructuring and/or a modified work schedule as his reasonable accommodation{s).
45.

46.

47.

48,

49.

Case 1:19-cv-00229-CCB Document 1-2 Filed 01/24/19 Page 8 of 20

Plaintiff explained that a full-time assignment to Curtis Bay Elementary School

accommodated his disability because the School had a dismissal tine of

approximately 2:25 p.m. and was in close proximity to his medical providers.
Therefore, Plaintiff asked to remain at Curtis Bay Elementary School.

On or about October 14, 2014, Plaintiff submitted additional medical documentation
which supported his request for accommodations.

On or about November 17, 2014, Defendant permitted Plaintiff to stay at Curtis Bay
Elementary School and allowed him to take his lunch break at the end of the school
day (at 1:50 p.m.) so that he could subsequently attend doctor’s appointments,
thereby granting Plaintiff's request for reasonable accommodations.

From approximately November 17, 20}4 to July of 2017, Defendant accommodated
Plaintiff. Therefore, accommodating Plaintiff did not impose an undue hardship on
Defendant’s business operations.

In late August of 2017, without explanation, Defendant transferred Plaintiff to City
Neighbors High School (part of BCPS).
Plaintiff told Defendant that the involuntary reassignment to City Neighbors High
School ignored the accommodations he was given for his disability. City Neighbors
High School was far away from Plaintiff's medical providers (at least forty-five (45)
minutes farther away than when Plaintiff was assigned to Curtis Bay Elementary
School) and had a dismissal time of 4:00 p.m. Therefore, Defendant ignored

Plaintiff's requests for reasonable accommodations and failed to give him same.
Case 1:19-cv-00229-CCB Document 1-2 Filed 01/24/19 Page 9 of 20

50. Because of Plaintiff's involuntary transfer to City Neighbors High School, Plaintiff
often missed doctor’s appointments and/or could not be scheduled for appointments,
thereby worsening Plaintiff s medical condition.

51. Because of Plaintiff's worsened medical condition, he exercised sick leave fom
January to June of 2018.

$2. In August of 2018, Defendant told Plaintiff that he would remain at City Neighbors
High School.

53. Plaintiff once again told Defendant that said assignment contravened his
accommodations which had previously been granted.

54. Since September of 2018, Defendant has not assigned Plaintiff to any school

| affiliated with BCPS. As such, Defendant has continued to refuse to accommodate
Plaintiff, and consequently, he has not received any compensation from Defendant
since September of 2018.

55. Defendant discriminated against Plaintiff by refusing to fulfill his reasonable
accommodation requests, as required by the ADA, to allow him to perform the
essential job functions of his position.

56. That the discriminatory actions of Defendant as set forth above, has caused and will
continue to cause Plaintiff to suffer lost earnings and earning capacity, emotional
distress, humiliation and mental anguish.

WHEREFORE, Plaintiff prays for relief as more fully set forth below.
Case 1:19-cv-00229-CCB Document 1-2 Filed 01/24/19 Page 10 of 20

a7,

38.

39,

60.

61.

62.

COUNT ff
DISABILITY DISCRIMINATION
(Failure to Accommodate)
MARYLAND CODE ANN.,
STATE GOVERNMENT ARTICLE, § 20-606

 

Plaintiff hereby restates and incorporates paragraphs | through 37 of this Complaint
as though fully set forth herein. |
Maryland law imposes an obligation on employers to make reasonable
accommodations to the known physical or mental limitations of an otherwise
qualified individual with a disability, unless doing so would impose an undue
hardship on the employer. |
Defendant Baltimore City Board is an “employer” under Maryland Jaw.

Atall times mentioned herein, Plaintiff has suffered from pol yarthropathy and
rheumatoid arthritis, and he can perform the essential functions of the Counselor job
position with or without reasonable accommodations. As such, Plaintiff is a
“qualified employee” with a disability under Maryland law,

At all times relevant herein, Defendant was aware of Plaintiff's disability.

On or about August 20, 2014, Plaintiff submitted a request for reasonable
accommodations to the Defendant. Plaintiff requested assignment io a school with a
dismissal time of 2:30 p.m. or earlier so that he could subsequently attend medical
appointments, that he be assigned to a school which was near his medical providers,
and that he be permitted to exercise his hunch break at the end of the school day so
that he could thereafter receive medical treatment. Plaintiff thereby requested job

restructuring and/or a modified work schedule as his reasonable accommodation(s).

10
Case 1:19-cv-00229-CCB Document 1-2 Filed 01/24/19 Page 11 of 20

63.

65.

66.

67.

68.

Plaintiff explained that a full-time assignment to Curtis Bay Elementary School
accommodated his disability because the School had a dismissal time of
approximately 2:25 p.m. and was in close proximity to his medical providers.
Therefore, Plaintiff asked to remain at Curtis Bay Elementary School.

On or about October 14, 2014, Plaintiff submitted additional medical documentation
which supported his request for accommodations. |

On or about November 17, 2014, Defendant permitted Plaintiff to stay at Curtis Bay
Elementary School and allowed him to take his lunch break at the end of the school
day (at 1:50 p.m.) so that he could subsequently attend doctor’s appointments,
thereby granting Plaintiff's request for reasonable accommodations.

From approximately November 17, 2014 to July of 2017, Defendant accommodated
Plaintiff, Therefore, accommodating Plaintiff did not impose an undue hardship on

Defendant’s business operations.

_ In late August of 2017, without explanation, Defendant transferred Plaintiff to City

Neighbors High School (part af BCPS).

Plaintiff told Defendant that the involuntary reassignment to City Neighbors High
School ignored the accommodations he was given for his disability. City Neighbors ~
High School was far away from Plaintiff's medical providers (at least forty-five (45)
minutes farther away than when Plaintiff was assigned to Curtis Bay Elementary
School} and had a dismissal time of 4:00 p.m. Therefore, Defendant ignored

Plaintiff's requests for reasonable accommodations and failed to give him same.

il
Case 1:19-cv-00229-CCB Document 1-2 Filed 01/24/19 Page 12 of 20

69.

70.

71.

72.

73.

74.

75.

Because of Plaintiff's involuntary transfer to City Neighbors High School, Plaintiff
often missed doctor’s appointments and/or could not be scheduled for appoiniments,
thereby worsening Plaintiff's medical condition.

Because of Plaintiffs worsened medical condition, he exercised sick leave from

January to June of 2018.

In August of 2018, Defendant told Plaintiff that he would remain at City Neighbors

‘High School.

Plaintiff once again told Defendant that said assignment contravened his
accommodations which had previously been granted.

Since September of 2018, Defendant has not assigned Plaintiff to any school
affiliated with BCPS. As such, Defendant has continued to refuse to accommodate
Plaintiff, and consequently, he has not received any compensation from Defendant

since September of 2018.

Defendant discriminated against Plaintiff by refusing to fulfill his reasonable

” accommodation requests, as required under Maryland law, to allow him to perform

the essential job functions of bis position.

That the discriminatory actions of Defendant as set forth above, has caused and will
continue to cause Plaintiff to suffer lost eamings and earning capacity, emotional

distress, humiliation and mental anguish.

WHEREFORE, Plaintiff prays for relief as more fully set forth below.
Case 1:19-cv-00229-CCB Document 1-2 Filed 01/24/19 Page 13 of 20

COUNT OI
DISABILITY DISCRIMINATION
(Disparate Treatment)
Americans with Disabilities Act of 1990, as amended
42 U.S.C. § 12101, ef seq.

 

76.  Plaintiffhereby restates and incorporates paragraphs | through 37 of this Complaint
as though fully set forth herein.

77. The ADA prohibits discrimination against qualified individuals with disabilities in the
terms, conditions, and privileges of employment.

78. Defendant is a “covered entity” and “employer” under the ADA.

79. At all times relevant herein, Plaintiff has suffered, and continues to suffer, from a
physica) disability (polyarthropathy and rheumatoid arthritis) which substantially
limits his ability to walk, lift, and perform manual tasks — “major life activities” under
the ADA.

80, Plaintiff was satisfactorily performing his duties as a Counselor and could do so with
or without reasonable accommodations, thereby rendering him a “qualified
individual” under the ADA.

81. That Defendant carried out the aforementioned acts of discrimination against Plaintiff
on the basis of his disability.

82. That the aforementioned acts constitute unlawful practices pursuant to the ADA.

83. That the effect of the practices complained of above was to deprive Plaintiff of equal
employment opportunities and otherwise adversely affect his status as an employee
because of his disability.

84. That the unlawful employment practices complained of above were intentional.

13
Case 1:19-cv-00229-CCB Document 1-2 Filed 01/24/19 Page 14 of 20

85. That simnilarly-situated non-disabled individuals employed by BCPS, including,
without limitation, Deborah Ene, employed at Curtis Bay Elementary School as an
Individualized Education Program (“IEP”) Team Associate and supervised by Ms.
Cornish, were not subjected to the same or similar severe adverse employment
actions that Plaintiff endured, including, but not limited to, denial of schedule
modifications and/or flexibility, and denial of placement to a school affiliated with
BCPS. Unlike the Plaintiff, Ms. Ene’s requests that she be given flexibility with her
work schedule, were granted.

86. That the discriminatory actions, as set forth above, have caused and will continue to
cause Plaintiff to suffer lost earnings and earning capacity, emotional distress,
humiliation, and mental anguish.

87. That the intentional discriminatory actions of Defendant, as alleged above, were done
with malice and/or with reckless indifference to Plaintiff's rights.

WHEREFORE, Plaintiff prays for relief as more fully set forth below.

COUNT IV
DISABILITY DISCRIMINATION
(Disparate Treatment)
MARYLAND CODE ANN.,
‘STATE GOVERNMENT ARTICLE, § 20-606

 

88. Plaintiff hereby restates and incorporates paragraphs 1 through 37 of this Complaint
as though fully set forth herein.

89. Maryland law prohibits discrimination against qualified individuals with disabilities
in the terms, conditions, and privileges of employment.

90. Defendant is an “employer” under Maryland law.

14
Case 1:19-cv-00229-CCB Document 1-2 Filed 01/24/19 Page 15 of 20

91.

92.

93.

94.

95.

96.
97.

At all times relevant herein, Plaintiff has suffered, and continues to suffer, from a
physical disability (polyarthropathy and rheumatoid arthritis) which substantially
limits his ability to walk, lift, and perform manual tasks.

Plaintiff was satisfactorily performing his duties as a Counselor and could do so with
or without reasonable accommodations, thereby rendering him a “qualified
employee” under Maryland law.

That Defendant carried out the aforementioned acts of discrimination against Plaintiff
on the basis of his disability.

That the aforementioned acts constitute unlawful practices pursuant to Maryland law.
That the effect of the practices complained of above was to deprive Plaintiff of equal
employment opportunities and otherwise adversely affect his status as an employee
because of his disability.

That the unlawful employment practices complained of above were intentional.

That similarly-situated non-disabled individuals employed by BCPS, including,
without limitation, Deborah Ene, employed at Curtis Bay Elementary School as an
Individualized Education Program (“TEP”) Team Associate and supervised by Ms.
Cornish, were not subjected to the same or similar severe adverse employment
actions that Plaintiff endured, including, but not limited to, denial of schedule
modifications and/or flexibility, aud denial of placement to @ school affiliated with

BCPS. Unlike the Plaintiff, Ms. Ene’s requests that she be given flexibility with her

work schedule, were pranted.

15
Case 1:19-cv-00229-CCB Document 1-2 Filed 01/24/19 Page 16 of 20

98. That the discriminatory actions, as set forth above, have caused and will continue to
cause Plaintiff to suffer lost earnings and earning capacity, emotional distress,
humiliation, and mental anguish.

99, That the intentional discriminatory actions of Defendant, as alleged above, were done
with malice and/or with reckless indifference to Plaintiff's rights.

WHEREFORE, Plaintiff prays for relief as more fully set forth below.

COUNT V
RETALIATION
(Adverse Actions and Protected Activity Deterrents)
Americans with Disabilities Act of 1990, as amended
42 USC. § 12101, et seg.

100, Plaintiff hereby restates and incorporates paragraphs | through 37 of this Complaint
as though fully set forth herein. .

101 The ADA prohibits retaliating against an individual for opposing a practice made
unlawful by the ADA.

102. In or about late August of 2017, Plaintiff advised Defendant that the involuntary
reassignment to City Neighbors High School ignored the accommodations he was
previously given for his disability.

103. In accordance with the Maryland Code and ADA, Plaintiff initiated contact with the
U.S. Equal Employment Opportunity Commission (“EEOC”) on or about June 1,
2018.

104. Onor about June 7, 2018, Plaintiff timely filed a Charge of Discrimination with the
EEOC against BCPS.

105. Plaintiff thereby engaged in “legally protected activity” under the ADA and was

known by Defendant’s supervisory employees to have occurred,

16
Case 1:19-cv-00229-CCB Document 1-2 Filed 01/24/19 Page 17 of 20

106. Since September of 2018, after Plaintiff made the aforementioned complaints,
Defendant has refused to assign Plaintiff to a school affiliated with BCPS. Such an
adverse job action amounts to illegal retaliation for complaining of discrimination and
failure-to-accommedate.

107. That the effect of the practices complained of above was to deprive Plaintiff of equal
employment opportunities and otherwise adversely affect his status as an employee
based upon his legally protected activities.

108. That the intentional retaliatory actions complained of above were done with malice
and/or with reckless indifference to Plaintiff's rights.

109. As adircct and proximate result of the Defendant’s retaliatory actions, Plaintiff has
suffered lost wages and benefits, emotional distress, attomey’s fees and litigation

costs.

WHEREFORE, Plaintiff prays for relief as more fully set forth below.

 

COUNT VI
RETALIATION
(Adverse Actions and Protected Activity Deterrents)
MARYLAND CODE ANN.,

STATE GOVERNMENT ARTICLE, § 20-606
110. Plaintiff hereby restates and incorporates paragraphs 1 through 37 of this Complaint
as though fully set forth herein.
111. The Maryland Code, State Government Article prohibits retaliating against an
individual for opposing a practice made unlawful by the State Government Article.
112. In or about late August of 2017, Plaintiff advised Defendant that the involuntary
reassignment to City Neighbors High School ignored the accommodations he was

previously given for his disability.

1?
Case 1:19-cv-00229-CCB Document 1-2 Filed 01/24/19 Page 18 of 20

113. In accordance with the Maryland Code and ADA, Plaintiff initiated contact with the
U.S, Equal Employment Opportunity Commission (“EEOC”) on or about June 1,
2018,

114. Onor about June 7, 2018, Plaintiff timely filed a Charge of Discrimination with the
EEOC against BCPS.

115. Plaintiff thereby engaged in “legally protected activity” under the Maryland Code and
was known by Defendant’s supervisory employees to have oceurred.

116. Since September of 2018, after Plaintiff made the aforementioned complaints,
Defendant has refused to assign Plaintiff to a school affiliated with BCPS. Such an
adverse job action amounts to illegal retaliation for complaining of discrimination and
faiiure-to-accommodate,

117. That the effect of the practices complained of above was to deprive Plaintiff of equal
employment opportunities and otherwise adversely affect his status as an employee
based upon his legally protected activities,

118. That the intentional retaliatory actions complained of above were done with malice
and/or with reckless indifference to Plaintiff's rights.

119. Aga direct and proximate result of the Defendant’s retaliatory actions, Plaintiff has
suffered lost wages and benefits, emotional distress, attorney's fees and litigation
costs.

WHEREFORE, Plaintiff prays for relief as more fully set forth below.

 

18
Case 1:19-cv-00229-CCB Document 1-2 Filed 01/24/19 Page 19 of 20

- PRAYER FOR DAMAGES

WHEREFORE, for the foregoing reasons, Anthony Marcano, Plaintiff, demands

judgment against Defendant Baltimore City Board of School Commissioners as follows:

a.

b.

Compensatory damages in excess of $75,000.00;

Backpay and interest on same;

Prejudgment and post judgment inferest;

Award attomey’s fees and costs, including expert witness fees, as allowed by law;
Reinstate Plaintiff to his position as Counselor (or a substantial equivalent) with
BCPS;

Provide Plaintiff with reasonable accommodations for his disability;

And for such other and further refief as this Honorable Court deems just and

equitable.

Respectfully Submitted,

PautV nnett] Esq.
Bennett & Ellisén, P.C.
2086 Generals Highway, Ste. 201

Annapolis, Maryland 21401
Tel: (410) 974-6000
Email: pbennett@belawpc.com

Jeffrey J. Sadri, Esq.

Bennett & Ellison, P.C.

2086 Generals Highway, Ste. 201
Annapolis, Maryland 21401

Tel: (410) 974-6000

Email: jsadri@belawpc.com

Attorneys for Plaintiff

19
Case 1:19-cv-00229-CCB Document 1-2 Filed 01/24/19 Page 20 of 20

DEMAND FOR JURY TRIAL

Plaintiff, Anthony Marcano, by and through his attorneys, Paul V. Bennett, Esq., Jeffrey

J. Sadri, Esq., and the law offices of Bennett & Ellison, P.C., hereby demands that this above

captioned matter be tried before a jury on all issues so triable.

20

Respectfully submitted,

Paul V. Befinett, $sa———~
Bennett & Ellison, P.C.

2086 Generals Highway, Ste. 201
Annapolis, Maryland 21401

Tel: (410) 974-6000
Email: pbennett@belawpc.com

Jeffrey J. Sadri, Esq.
Bennett & Ellison, P.C.

2086 Generals Highway, Ste. 201
Annapolis, Maryland 21401

Tel: (410) 974-6000

Email: jsadri@belawpe.com

  

Attorneys for Plaintiff

Se er eerie 5 vantage,
